In a negligence action to recover damages for injuries sustained by plaintiff when he fell on a stairway in defendant’s premises, the fall allegedly having been caused by the negligent failure of defendant to control the crowd of people on the stairway and to remove debris therefrom, defendant appeals from an order of the Supreme Court, Kings County, dated June 10, 1960, made on reargument, granting plaintiff’s motion to set aside the jury’s verdict in favor of defendant, and directing a new trial. The motion was made and granted because of error in the charge. Order affirmed, without costs. No opinion. Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.